El Juez Asociado Se. Hernández,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Considerando: qne sean cuáles fueren las informalidades cometidas en el procedimiento ejecutivo sumarísimo seguido por Doña Ursula Casanova contra Don Miguel del propio apellido en cobro de un crédito hipotecario, informalidades que no cabe discutir en el presente recurso, es un becbo que sobre la finca^que fué adjudicada á la Doña Ursula en ti melncionado juicio gravitaban hipotecas anteriores á la de la expresada señora, y por tanto ella está obligada á responder de esas cargas con arreglo al artículo 172 del Reglamento para la ejecución de la Ley Hipotecaria, con el valor de la misma finca que le fué adjudicada, como así vino á recono-cerse en parte, al consignarse en la liquidación de cargas, aprobada judicialmente, que quedaba un sobrante de 9S7 dollars con veinte centavos á favor de Don Miguel Casanova, cuyo sobrante debía destinarse en lo necesario á cubrir las anteriores hipotecas, sin que por tanto pueda destinarse hoy al pago de otro crédito común, cuál lo es el que sirve de ma-teria al presente ejecutivo.
Fallamos: que debemos revocar y revocamos el auto re-currido de nueve de Abril de mil novecientos dos, y sus con-cordantes anteriores, de cinco de Noviembre de 1901 y 11 de Marzo de 1902, entendiéndose á cargo de la parte ejecutante las costas causadas en el juicio con motivo de su pretensión de ampliación de embargo, y sin especial condena, las del re-curso; y el Tribunal de Distrito de Mayagüez proceda con arreglo á derecho, devolviéndosele los autos con certificación de la presente resolución á las fines procedentes. '
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.